DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Receipt of Remarks/Amendments filed on 06/02/2022 is acknowledged. Claims 3, 5-6, and 9-11 are cancelled. Claims 7-8 are withdrawn. Claims 1-2 are amended. Claims 1-2 and 4 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	

Priority
This Application has no priority data.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the Examiner.
Applicant is reminded that the citation of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating SW1353 tumors in mice (Example 7), does not reasonably provide enablement for treatment of different subjects, including human, as suggested by the language in Claim 1.  While the disclosure identifies the association of alteration of HIF-2α pathway with chondrosarcoma, it does not disclose treating chondrosarcoma in non-mammalian subjects.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996). 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
     1) the quantity of experimentation necessary,
     2) the amount of direction or guidance provided,
     3) the presence or absence of working examples,
     4) the nature of the invention,
     5) the state of the prior art,
     6) the relative skill of those in the art,
     7) the predictability of the art, and
     8) the breadth of the claims.

    	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention and relative skill level

     	The invention relates to a method of treating chondrosarcoma or suppressing metastasis or recurrence thereof in a subject. The relative skill of those in the art is high, generally that of an M.D. or Ph.D. The artisan using Applicant's invention would generally be a physician with a M.D. degree and several years of experience.  
The state and predictability of the art 
The art however is unpredictable.   As illustrative of the state of the art, the Examiner cites Johnson et al., which teaches that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. Further, the mode of action of anticancer agents is often unknown or very unpredictable and administration of such agents is often accompanied by undesirable side effects. As such, one skilled in the art would not expect to be able to treat chondrosarcoma with HIF-2α inhibitors in all subjects including, for example, lizards or snakes based on data obtained from mammalian studies. 
Those of skill in the art recognize that in vitro assays and or cell-cultured based assays are generally useful to observe basic physiological and cellular phenomenon such as screening the effects of potential drugs. However, clinical correlations are generally lacking. The greatly increased complexity of the in vivo environment as compared to the very narrowly defined and controlled conditions of an in vitro assay does not permit a single extrapolation of in vitro assays to human diagnostic efficacy with any reasonably degree of predictability. In vitro assays cannot easily assess cell-cell interactions that may be important in a particular pathological state. Furthermore, it is well known in the art that cultured cells, over a period of time, lose phenotypic characteristics associated with their normal counterpart cell type. Freshney (Culture of Animal Cells, A Manual of Basic Technique, Alan R. Liss, Inc., 1983, New York., p4) teach that it is recognized in the art that there are many differences between cultured cells and counterparts in vivo. These differences stem from the dissociation of cells from a three-dimensional geometry and their propagation on a two-dimensional substrate. Specific cell interactions characteristic of histology of the tissues are lost. The culture environment lacks the input of the nervous and endocrine systems involved in homeostatic regulation in vivo. Without this control, cellular metabolism may be more constant in vitro but may not be truly representative of the tissue from which the cells were derived. This has often led to tissue culture being regarded in a rather skeptical light (p. 4., see Differences in Vitro). Further, Dermer (Bio/Technology, 1994, 12:320) teaches that, "petri dish cancer” is a poor representation of malignancy, with characteristics profoundly different from the human disease. Further, Dermer teaches that when a normal or malignant body cell adapts to immortal life in culture, it takes an evolutionary type step that enables the new line to thrive in its artificial environment. This step transforms a cell from one that is stable and differentiated to one that is note. Yet normal or malignant cells in vivo are not like that. The reference states that evidence of the contradictions between life on the bottom of a lab dish and in the body has been scientific characteristics different from those in vivo and cannot duplicate the complex conditions of the in vivo environment involved in host-tumor and cell-cell interactions.
In addition, the treatment of cancer is at most unpredictable as underscored by Gura (Science, v278, 1997, pp. 1041-1042) who discusses the potential shortcomings of potential anti-cancer agents including extrapolating from in-vitro to in-vivo protocols, the problems of drug testing in knockout mice, and problems associated with clonogenic assays. Indeed, since forma screening began in 1955, thousands of drugs have shown activity in either cell or animal models, but only 39 that are used exclusively for chemotherapy, as opposed to supportive care, have won approval from the FDA (page 1041, column one) wherein the fundamental problem in drug discovery for cancer is that the model systems are not predictive.
These articles plainly demonstrate that the art of treating cancer, particularly in humans, is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used for inhibiting or regression of cancers comprising administration of the molecules, such as HIF-2α inhibitors.
The breadth of the claims     
Claims 1-6 and 9-11 are drawn to the method of treating chondrosarcoma or suppressing metastasis or recurrence thereof in a subject comprising administering an effective amount of HIF-2α inhibitor.
The amount of direction or guidance provided and the presence or 
absence of working examples

     	The specification provides no direction or guidance for determining the particular administration regimens (e.g., timing, administration routes, etc.) necessary to treat chondrosarcoma in different subjects as claimed. There are no dosage forms or treatment plan provided by the Applicant.  No direction concerning treating inhibiting or regression of cancers in vivo or administration of the HIF-2α inhibitor is found in the specification. There are no guidelines for determining the doses needed to treat different forms of chondrosarcoma.
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed genus of compounds could be predictably used as a treatment for cancer as inferred in the claims and contemplated by the specification.
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997).
Determining if any particular claimed compound would treat any particular cancerous disease state would require formulation into a suitable dosage form, and subjecting it to clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment. This is undue experimentation given the limited guidance and direction provided by Applicants. As noted supra, even in vitro and in vivo assays do not always correlate to efficacy in humans and are not generally predictive of clinical efficacy.
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
Response to Arguments:
Applicant’s arguments, filed 06/02/2022, with respect to the 112a enablement rejection have been fully considered.  While the Examiner concedes that the claims are enabled for human subjects, the rejection is maintained because the claims are still not enabled for all subjects in need thereof as recited by the claim.  For example, chodrosarcoma in reptiles are known, See Schmidt reference as evidence, but reptiles and humans will not necessarily respond to the same treatment, and the claims are not necessarily enabled for reptiles or other animal species, absent a showing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Scheuermann et al. (Nature chemical biology, 2013) in view of Chen et al. (Ann Surg Oncol, cited in the IDS), hereinafter Chen, and in view of Chen et al. (Apoptosis, cited in the IDS), hereinafter Chen2, and Yoshimoto et al. (Child's Nervous System 11.4 (1995): 250-253), hereinafter Yoshimoto.
Applicant Claims
Applicant claims a method of treating chondrosarcoma or suppressing metastasis or recurrence thereof in a subject in need thereof, comprising administering to the subject an effective amount of an inhibitor of HIF-2a, which inhibits transcriptional activity of the HIF-2a, and a chemotherapeutic agent; wherein the inhibitor of HIF-2a is TC-S7009 [N-(3-Chloro-5-fluorophenyl)-4-nitro-2, 1,3-benzoxadiazol-5-amine], and the chemotherapeutic agent is cisplatin.   
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Scheuermann teaches that hypoxia inducible factors (HIFs) are heterodimeric transcription factors induced in many cancers, and the PAS-B domain of the HIF-2α subunit contains a large cavity within its hydrophobic core that offers a unique foothold for small molecule regulation (Abstract).  Scheuermann describes the use of compound 2, which is structurally the same as TC-S7009, as an inhibitor for the interaction of HIF-2 PAS-B*:

    PNG
    media_image1.png
    400
    609
    media_image1.png
    Greyscale

Compound 2, hereinafter TC-S7009, binds within the internal cavity within the HIF-2α PAS-B domain and antagonize HIF-2 heterodimerization and DNA-binding activity in vitro and in cultured cells, reducing HIF-2 target gene expression (Abstract; Figs. 1 and 2).  Scheuermann teaches varying concentrations of the inhibitor to bind HIF-2 PAS-B, disrupt HIF-2 heterodimerization, antagonize the expression of HIF-2α target genes, and disrupt DNA binding with HIF-2, thereby rendering obvious the effective amount of an inhibitor of HIF-2a (Figs. 1, 3, and 5).
Scheuermann recognizes that much progress has been made in unraveling the relationship between HIF, hypoxia and tumor progression and metastasis based on the increased amounts of HIF observed in human cancers. Furthermore, Scheuermann recognizes the association of HIF with therapeutic resistance and mortality (p. 275, L. Col., Discussion). 
Ascertainment of the difference between the prior art and the claims
Scheuermann is silent on chondrosarcoma, and the administration to a subject with an effective amount of the inhibitor. Scheuermann is silent on cisplatin.
Chen is in the same field of endeavor and teaches the observation of elevated HIF-2α level and low Beclin 1 expression in patients with chondrosarcoma (Abstract). Chen teaches that chondrosarcoma is a challenge because of its resistance to chemotherapy and radiotherapy. Thus, molecular-targeted therapies based on the molecular events underpinning the biology of chondrosarcoma are desirable (p. 2364, R. Col.). Chen also teaches that hypoxia plays a fundamental role in chondrosarcoma development partly by modulation of programmed cell death (PCD) such as apoptosis (p. 2365, L. Col. 1st paragraph), and also suggests targeting HIF-2 for chondrosarcoma treatment (p. 2368, R. Col., Discussion).
Chen2 teaches that programmed cell death 5 (PDCD5) is a protein that accelerates apoptosis in different cell types and is down-regulated in many cancer tissues. Chen2 describes how levels of PDCD5 were up-regulated in cisplatin treated chondrosarcoma cells; xenograft model of chondrosarcoma treated with recombinant human PDCD5 (rhPDCD5) and cisplatin significantly inhibited tumor cell proliferation and induced apoptosis, suggesting administration of rhPDCD5 and cisplatin for the treatment of patients with chondrosarcoma (Abstract). Chen2 teaches that PDCD5 expression is upregulated in cisplatin-treated SQ 1353 cells, and that knockdown of PDCD5 decreased cell apoptosis, while its restoration accelerated cell apoptosis. This suggests a role for the cytotoxic effect of cisplatin on up-regulation of PDCD5 in SW1353 cells (p. 811, L. Col. bottom paragraph to p. 812 R. Col., 1st paragraph). Chen2 teaches testing different concentrations of cisplatin and observing the growth inhibition of cancer cells, and how rhPDCD5 enhances cisplatin-induced apoptosis (p. 808-810; Table 1; Fig. 5). 
Regarding the administration to a subject with an effective amount of chemotherapeutic agent, Yoshimoto cures the deficiency of Scheuermann and Chen and Chen2.  Yoshimoto teaches chemoradiation therapy for skull base chondrosarcoma in a 6-yr old patient. After tumor was removed, 20 mg cisplatin was locally injected into the surgical cavity, and subsequent systemic chemotherapy of combination drugs adriamycin and cisplatin was also employed and was deemed effective (Abstract). 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chen with that of Scheuermann, use the TC-S7009 to treat patients with chondrosarcoma because Chen has observed increased HIF-2α levels in patients with chondrosarcoma, and suggests its targeting for therapy, and Scheuermann comprehends the association of HIF in hypoxia and tumor progression and metastasis, and provides the inhibitor that would effectively bind to HIF-2α.  A skilled artisan would combine the teachings of Scheuermann with that of Chen and apply the known solution, i.e. the TC-S7009 inhibitor, provided by Scheuermann to the problem of treating chondrosarcoma by targeting HIF-2α, as suggested by Chen. Where there are a finite number of identified, predictable solutions and there is no evidence of unexpected results, an obvious to try inquiry may properly lead to a legal conclusion of obviousness. See MPEP 2143.
	Regarding the effective amount of TC-S7009 for administration to a subject, while the amount is not disclosed by Scheuermann, it is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out any critical amount to be useful in the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum amount. NOTE: MPEP 2144.05.
Chen2 teaches that rhPDCD5 enhances cisplatin-induced apoptosis in chondrosarcoma. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chen and Chen2 with that of Scheuermann, use the combination of TC-S7009 and cisplatin to treat patients with chondrosarcoma.  One would replace the rhPDCD5 with TC-S7009 because Chen contemplates molecular-targeted therapies based on the molecular events of chondrosarcoma, recognizes hypoxia’s role in modulating PCD, and even suggests targeting HIF-2α for treatment of chondrosarcoma. Therefore, it would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Scheuermann and substitute the rhPDCD5 in the combination with cisplatin for treatment of chondrosarcoma. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  In this case, both Chen and Scheuermann already recognize, HIF’s association with hypoxia and tumorigenesis; Chen teaches that hypoxia is involved in modulating programmed cell death (PCD), and suggests targeting HIF-2 for chondrosarcoma treatment; and Scheuermann already identified TC-S7009 as HIF-2α inhibitor. Thus, a skilled artisan will have a reasonable expectation of success.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yoshimoto with that of Scheuermann, Chen, and Chen2, and use the effective amount of cisplatin employed by Yoshimoto as a guide for concentration of cisplatin to use, and/or to consider for both actives. One would have been motivated to do so because Yoshimoto successfully and safely administered the said amount for treatment of chondrosarcoma in a patient. 
As above, while the amount of TC-S7009 for administration to a subject is not disclosed by Scheuermann, it is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out any critical amount to be useful in the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum amount. NOTE: MPEP 2144.05.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scheuermann in view of Chen, Chen2 and Yoshimoto, and in further view of Grimer et al. (European Journal of Cancer 43 (2007), 2060-2065), hereinafter Grimer. 
Applicant Claims
Applicant claims the method above, wherein the chondrosarcoma is a dedifferentiated chondrosarcoma.   
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Scheuermann, Chen, Chen2, and Yoshimoto have been set forth supra. 
Ascertainment of the difference between the prior art and the claims
Scheuermann, Chen, Chen2, and Yoshimoto do not teach dedifferentiated chondrosarcoma.
Grimer recognizes that dedifferentiated chondrosarcoma is a rare variant (Introduction). Grimer investigated the beneficial effect of chemotherapy in patients with dedifferentiated chondrosarcoma. Grimer reports that although 47% of all the patients under 60 without metastases at diagnosis had chemotherapy, the improvement in survival obtained did not reach significance (Abstract). Grimer employed the combination of doxorubicin and cisplatin as one regimen, and methotrexate with doxorubicin and cisplatin as another (p. 2062, Section 5).  Grimer considers that this is due to the little effect of chemotherapy in this condition, but contemplates that more intensive chemotherapy regimens may improve the outcome (p. 2064, R. Col., last paragraph to p. 2065, L. Col., 1st paragraph). Grimer recommends complete surgical excision of the dedifferentiated chondrosarcoma, and a standardized form of adjuvant chemotherapy, recognizing combination chemotherapy with ifosfamide, adriamycin
and cisplatin with the addition of methotrexate for those with a poor response to neoadjuvant therapy (Conclusion).
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Grimer recognizes that the current regimes of drugs employed in chemotherapy is not contributing significantly to the survival rate of patients with dedifferentiated chondrosarcoma.  Nevertheless, Grimer recommends continued trial with combination therapy of agents with known cancer therapeutics such as cisplatin.  As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Grimer with that of Scheuermann, Chen, Chen2, and Yoshimoto, and administer the combination of HIF-2α inhibitor TC-S7009 with cisplatin to a patient with dedifferentiated chondrosarcoma because Yoshimoto has shown that cisplatin was effectively administered to a patient with chondrosarcoma, and because Chen2 teaches that PDCD5 expression is upregulated in cisplatin-treated cells, thereby accelerating cell apoptosis, i.e. enhancing cisplatin-induced apoptosis, and because Grimer has taught that more intensive chemotherapy regimens may improve the outcome in dedifferentiated chondrosarcoma, recognizing combination chemotherapy with cisplatin as a strategy. Because Grimer teaches that the combination of doxorubicin and cisplatin, and methotrexate with doxorubicin and cisplatin are not optimal, a skilled artisan would be motivated to try the combination of TC-S7009 with cisplatin for treatment of a patient with dedifferentiated chondrosarcoma with reasonable expectation of success based on the combined teachings of Scheuermann, Chen, Chen2, Yoshimoto, and Grimer.

Response to Arguments:
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
Applicant appears to argue the combination of references, citing MPEP 2143.01, stating that that a proposed modification cannot render the prior art unsatisfactory for its intended purpose.
It is unclear why the Applicant cites this section, and which part of the rejection the Applicant is applying this argument to.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chen has observed increased HIF-2α levels in patients with chondrosarcoma, and suggests its targeting for therapy; Scheuermann comprehends the association of HIF in hypoxia and tumor progression and metastasis, and provides the inhibitor that would effectively bind to HIF-2α.  As explained in the previous rejection and above, a skilled artisan would combine the teachings of Scheuermann with that of Chen and apply the known solution, i.e. the TC-S7009 inhibitor, provided by Scheuermann to the problem of treating chondrosarcoma by targeting HIF-2α, as suggested by Chen. Where there are a finite number of identified, predictable solutions and there is no evidence of unexpected results, an obvious to try inquiry may properly lead to a legal conclusion of obviousness. See MPEP 2143.
	Regarding Chen2, Chen2 teaches that rhPDCD5 enhances cisplatin-induced apoptosis in chondrosarcoma. Therefore, a skilled artisan would to combine the teachings of Chen and Chen2 with that of Scheuermann, use the combination of TC-S7009 and cisplatin to treat patients with chondrosarcoma.  One would replace the rhPDCD5 with TC-S7009 because Chen contemplates molecular-targeted therapies based on the molecular events of chondrosarcoma, recognizes hypoxia’s role in modulating PCD, and even suggests targeting HIF-2α for treatment of chondrosarcoma. Therefore, it would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Scheuermann and substitute the rhPDCD5 in the combination with cisplatin for treatment of chondrosarcoma. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  In this case, both Chen and Scheuermann already recognize, HIF’s association with hypoxia and tumorigenesis; Chen teaches that hypoxia is involved in modulating programmed cell death (PCD), and suggests targeting HIF-2 for chondrosarcoma treatment; and Scheuermann already identified TC-S7009 as HIF-2α inhibitor. Thus, a skilled artisan will have a reasonable expectation of success.
Applicant appears to argue a teaching away of the references, citing MPEP 2141.02.
It is unclear why the Applicant cites this section, and which part of the rejection the Applicant is applying this argument to.  The burden is on Applicant to show why the references teaches away from the instant claims as alleged in the Remarks.  Merely saying that it teaches away is not a valid argument.  
Applicant argues that Chen merely states that the expression of HIF-2α is increased and there is no mention whatsoever as to the role of HIF-2α in the development of disease and the effect it has on the disease when the expression of HIF-2α is inhibited. 
It appears that Applicant is arguing a lack of motivation to combine Chen to Scheuermann because Chen does not expressly teach the role of HIF-2α.  This argument has been considered but found unpersuasive.  Applicant appears to ascribe a narrow skill set to a person of the arts. As a first matter, Chen explicitly recites that “Elevated HIF-2α levels associated with low Beclin 1 expression play a role in the development of chondrosarcoma” (Abstract). As a corollary, a skilled artisan would comprehend the effect of inhibiting the HIF-2α. Furthermore, Chen does not need to expressly teach the effect of inhibition of HIF-2α on the disease.  The instant claims are drawn to a method comprising administration of an effective amount of inhibitor of HIF-2α with cisplatin to a subject, which the prior art taken as a whole, teaches. It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant shows and proves at the cellular level and animal model level, that HIF-2a is the causal factor ("driver") in the development and progression of chondrosarcoma, does not mean that they are entitled to receive a patent on that method because the combination of the references teaches, either expressly or inherently implied, each and every limitation of the instant claims.
Applicant asserts that the Instant Application also shows that the combinatory use of cisplatin and HIF-2α inhibitor has a synergistic effect in inhibiting the growth of chondrosarcoma, which is unexpected.
Regarding the Applicant’s remark that the claimed methods possess unexpected results not contemplated by the combinations of references, contrary to their position, the Applicant has not established the unexpectedness of the method. Firstly, it appears that the tests were conducted at only a single concentration for each agent, and it is unclear what these concentrations are (Fig. 5F-5L).  Therefore, it is unclear what the “effective amount” is, and there is an absence of showing over the full scope of the claim, which implies all concentrations of the agents.  Further, there are no error bars in Figs. 5I and 5K, which makes it difficult to ascertain the significance of the data.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02. Thirdly, the usefulness of a nitrobenzodioxazole compound, which is structurally related to TC-S7009, and cisplatin has previously been contemplated as intended for osteosarcoma and bone metastases, See Egorov et al. as evidence (US 9,173,946 B2, Col. 1, lines 28-33; Col 8, lines 41-54; Col. 9, lines 1-7; Col. 32, lines 4-40; Claims 1, 14-15). Furthermore, synergistic combination therapy of other HIF-2α inhibitor and an immunotherapeutic agent have been known in the field, See  Josey et al. as evidence (US 2018/0140569 A1, [0251], [0257]).
Conclusion

No claims are allowed.   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Egorov et al. teaches a bifunctional hydroxy-bisphosphonic acid derivative comprising a molecule of therapeutic or diagnostic interest chosen from fluorescent molecules, anticancer agents, etc., wherein the fluorescent molecule may be nitrobenzoxadiazole, and the anticancer agent is cisplatin (US 9,173,946 B2, Col. 1, lines 28-33; Col 8, lines 41-54; Col. 9, lines 1-7; Col. 32, lines 4-40; Claims 1, 14-15).
Josey et al. describe methods and pharmaceutical compositions for treating proliferative disorders, involving step of administering to said subject a HIF - 2α inhibitor and an immunotherapeutic agent (US 2018/0140569 A1, [0251], [0257]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616